DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
Status of Claims
Claims 1 – 8, 10 – 13 and 17 – 21. Claims 22 – 26 are allowed. Claims 9 and 14 – 16 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 4, 7, 12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. Patent Publication No. 2018/0170319 A1).
Regarding Independent Claim 1, Schmidt teaches a system for cleaning a sensor window (washing apparatus, 10; Fig. 2a), the system comprising: a sensor mount (Annotated Fig. 2a); a wiper (wiper blade, 14) connected to the sensor mount (Annotated Fig. 2a); a guide track (track of wiper arm, 16 as it moves to and from sensor enclosure, 30) arranged within the sensor mount (Annotated Fig. 2a), a sensor housing (rotating sensor enclosure, 30 with base as shown in Annotated Fig. 2a) including the sensor window (optical window, 32) through which signals may pass (Paragraph [0002]; Fig. 2a); internal sensor components (Paragraph [0002]) configured to send or receive the signals through the sensor window (32); and a second motor (actuator, 22) arranged within the sensor mount (Fig, 2c), the second motor (22) being configured to move the wiper (14) along the guide track between a first position (Fig. 2a; Paragraph [0018]) and a second position (Fig. 2b; Paragraph [0019]), in order to clean the sensor window (32;Paragraph [0032]) .  
Schmidt further teaches rotate the sensor housing (30; Paragraph [0030]; Fig. 2a) relative to the sensor mount but fails to explicitly teach a first motor connected to the sensor mount and the sensor housing, the first motor being configured to rotate the sensor housing relative to the sensor mount, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to explicitly teach a first motor connected to the sensor mount and the sensor housing, the first motor being configured to rotate the sensor housing relative to the sensor mount, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding Claim 2, Schmidt teaches the system (Fig. 2a) wherein the sensor window (32) is a lens (Fig. 2a).  
Regarding Claim 4, Schmidt teaches the system (Fig. 2a) wherein the wiper (14) includes a wiper blade (14) and a wiper support (16) mounted to a surface of the sensor mount (Annotated Fig. 2a).  
Regarding Claim 7, Schmidt teaches the system (Fig. 2a) wherein further comprising one or more nozzles (28) arranged within the sensor housing (arranged in base; Annotated Fig. 2a) and configured to direct fluid towards the sensor window (32) when the sensor window (32) is rotated towards the sensor mount (Annotated Fig. 2a; Paragraph [0033]).  
Regarding Claim 12, Schmidt teaches the system (Fig. 2a) further comprising a vehicle (Paragraph [0002]), and wherein the sensor mount (Annotated Fig. 2a) is mounted on the vehicle (Paragraph [0002]).  
Regarding Claim 17, Schmidt teaches the system (Fig. 2a) wherein the wiper is fixed adjacent to edges of the sensor mount (Annotated Fig. 2a).  
Schmidt does not teach a pair of wipers fixed adjacent to edges of the sensor mount, however, it 
would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a pair of wipers fixed adjacent to edges of the sensor mount as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Regarding Claim 21, Schmidt teaches the system (Fig. 2a) wherein the system (10) is configured for forward, rearward, or lateral mounting with respect to a vehicle (washing apparatus, 10; Fig. 2a can be mounted forward, rearward, or lateral).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. Patent Publication No. 2018/0170319 A1) in view of Pawlowski (U.S. Patent Publication No. 2014/0036132 A1).
Regarding Claim 3, Smith teaches all of the elements of claim 1 as discussed above.
Smith does note explicitly teach wherein the internal sensor components include a camera.
Pawlowski, however, teaches the system (Fig. 4) wherein the internal sensor (Annotated Fig. 5) components include a camera (Fig. 5) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to further include the internal sensor components include a camera, as taught by Pawlowski, since it has been held to be within the general skill of a worker in the art to select a known component on the basis of its suitability for the intended use of the system.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. Patent Publication No. 2018/0170319 A1) in view of Kimoto (JP 2011 153932 A).
Regarding Claim 5, Schmidt teaches all of the elements of claim 1 as discussed above.  
Schmidt does not teach the system further comprising a stopper arranged on the sensor housing, the stopper being configured to prevent over rotation of the internal sensor components.  
Kimoto, however, teaches a stopper (engaging part, 13) arranged on the sensor housing (Fig. 1), the stopper (13) being configured to prevent over rotation of the internal sensor components (6; Paragraph [0040]).  

    PNG
    media_image1.png
    653
    438
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to further include a stopper arranged on the housing, the stopper being configured to prevent over rotation of the internal sensor components, as taught by Kimoto, to provide a system, where the sensor is provided with a stop to avoid damage to the motor.
Regarding Claim 6, Schmidt, as modified, teaches all of the elements of claim 5 as discussed above.  
Schmidt does not teach the system wherein the sensor mount includes a protrusion configured to engage with the stopper in order to prevent over rotation of the internal sensor components.  
Kimoto, however, teaches the system wherein the sensor mount (4) includes a protrusion (Annotated Fig. 1) configured to engage with the stopper (13) in order to prevent over rotation of the internal sensor components (6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to further include the mount includes a protrusion configured to engage with the stopper in order to prevent over rotation of the internal sensor components, as taught by Kimoto, to provide a system, where the sensor is provided with a stop to avoid damage to the motor. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. Patent Publication No. 2018/0170319 A1) in view of Mousavi Ehteshami et al. (U.S. Patent Publication No. 2019/0232315 A1).
Regarding Claims 8 and 13, Schmidt teaches all of the elements of claims 7 and 12 as discussed above.  
Schmidt does not teach the system wherein the sensor mount further includes a drain in order to allow fluid to exit the sensor housing.  
Mousavi Ehteshami, however, teaches the system (Fig. 5) wherein the sensor mount (16) further includes a drain in order to allow fluid to exit the sensor housing (Fig. 5 and Paragraph [0036]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to further include the mount further includes a drain in order to allow fluid to exit the sensor, as taught by Mousavi Ehteshami, to provide a fluid recovery system, where the used fluid can be collected and recycled, thus saving costs on supplying cleaning fluids.

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. Patent Publication No. 2018/0170319 A1) in view of Kim (KR 101704342) as cited by Applicant.
Regarding Claim 10, Schmidt teaches all of the elements of claim 1 as discussed above.  
Schmidt does not teach the system wherein the internal sensor components are configured to be rotated such that the sensor window is oriented towards the mount when the sensor mount when the internal sensor components are not in use collecting sensor data.  
Kim, however, teaches the system (Fig. 1) wherein the internal sensor components (Paragraph 21]) are configured to be rotated such that the sensor window (cover, 400) is oriented towards the sensor mount (base, 100) when the internal sensor components are not in use collecting sensor data (Paragraphs [0044] – [0046]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to further include the internal sensor components are configured to be rotated such that the sensor input surface is oriented towards the mount when the sensor is not in use collecting sensor data, as taught by Kim, to prevent deterioration of image quality.
Regarding Claim 11, Schmidt teaches all of the elements of claim 1 as discussed above.  
Schmidt does not teach the system wherein the internal sensor components are configured to be rotated such that the sensor window is oriented away from the mount when the sensor mount when the internal sensor components are in use collecting sensor data.  
Kim, however, teaches the system wherein the internal sensor components (Paragraph 21]) are configured to be rotated such that the sensor window (400) is oriented away from the sensor mount (100) when the internal sensor components are in use collecting sensor data (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to further include the internal sensor components are configured to be rotated such that the sensor input surface is oriented away from the mount when the sensor is in use collecting sensor data, as taught by Kim, to prevent deterioration of image quality.
Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. Patent Publication No. 2018/0170319 A1) in view of Newman (U.S. Patent Publication No. 2018/0143298 A1).
Regarding Claim 19, Schmidt teaches all of the elements of claim 1 as discussed above.  
Schmidt does not explicitly teach the system further comprising hardware configured to activate the wiper when the sensor housing is in a particular position with respect to the sensor mount in order to enable the wiper to engage with the sensor window.  
Newman, however, teaches the system (Fig. 16B) further comprising hardware (moveable carriage, 1640) configured to activate the wiper (wiper blade, 1638) when the sensor housing (Annotated Fig. 16B) is in a particular position with respect to the sensor mount (1636) in order to enable the wiper to engage with the sensor window (1616).  

    PNG
    media_image2.png
    320
    393
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to further include hardware configured to activate the wiper when the housing is in a particular position with respect to the mount in order to enable the wiper to engage with the sensor input surface, as taught by Newman, to prevent deterioration of image quality.
Regarding Claim 20, Schmidt teaches all of the elements of claim 19 as discussed above.  
Schmidt does not explicitly teach the system of claim 19, wherein the hardware includes a solenoid.  
Newman, however, teaches the system (Fig. 16B) wherein the hardware includes a solenoid (Paragraph [0148]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to further include the hardware includes a solenoid, as taught by Newman, to prevent deterioration of image quality.
Allowable Subject Matter
Claims 22 – 26 are allowed.
Regarding independent claims 22 and 25, both Schmidt and Pawlowski teach a system for cleaning a sensor window, with the limitations of the claim, however, neither reference teach, suggest or make obvious a second motor configured to rotate the internal sensor components independent of the housing.
Response to Arguments
Applicant's arguments, filed August 15, 2022 with respect to the rejection to claims 1 – 21 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive; therefore, the rejection is withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.
Applicant's arguments, filed August 15, 2022 with respect to the amended/new claims 22 - 26 have been fully considered and are persuasive, and after further consideration, claims 22 – 26 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723